         Case 1:20-cv-04698-JGK Document 3 Filed 06/22/20 Page 1 of 2
IH-32                                                                                   Rev: 2014-1




                         United States District Court	

                                     for the	

                        Southern District of New York	

                                 Related Case Statement	

                                                   !
                                 Full Caption of Later Filed Case:

 Bank of India (London Branch)




                     Plaintiff                                        Case Number


                                                    20-cv-4698
                       vs.

!!Richard Levin

                    Defendant

                                 Full Caption of Earlier Filed Case:
                  (including in bankruptcy appeals the relevant adversary proceeding)

!!Bank of India

                     Plaintiff                                        Case Number

                                                    20-cv-4169
                       vs.

!!Richard Levin

                    Defendant
!

                                                Page !1
            Case 1:20-cv-04698-JGK Document 3 Filed 06/22/20 Page 2 of 2
IH-32                                                                                      Rev: 2014-1



Status of Earlier Filed Case:
                       (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed    dismissal, settlement, court decision. Also, state whether there is an appeal
                       pending.)
        ✔
    ____ Open          (If so, set forth procedural status and summarize any court rulings.)

!
!
!
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
These appeals are related based on Rule 13 in 12MISC0102 and 12MISC0113.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!                                                                             06/22/2020
Signature:    ________________________________________                Date: __________________!
!
!
Firm:         ________________________________________


                                              Page !2
